IN TI~IE UNITED STATES DISTRIC'I` COURT
FOR THE DISTRICT OF MARYLAND

KRISTINE D. BROWN, et al., *
Plaintiff`s *
v. * Civil Action No. PJM-18~2814
COMFORT A, BOATENG and *
KOFI L. BOATENG,

*
Defendants

=l< * =l=
MEMORANDUM OPINION

 

The above-captioned case was removed to this Court from the Circuit Court for Prince
George’s County on September ll, 2018 by Def`endants Comf`ort A. Boateng and Kofi Boateng.
ECF No. l. Plaintiffs have filed a Motion to Remand, arguing that the Notice of Removal was
untimely filed and that this Court lacks subject matter jurisdiction over the case. ECF No. 6.
Plaintiffs’ Motion to Remand also requests that they be awarded costs and expenses incurred in
responding to the removal. Id.

A. Motion to Strike

Before addressing the Motion to Rernand, it is necessary to consider Defendants’ l\/Iotion
to Strike the Plaintif`f`s’ Motion to Remand, in which Def`endants argue that Plaintif`fs’ Motion
and Certificate of Service Were not properly filed because they were not signed as required by
Fed. R. Civ. P. 1 l. ECF No. 8. Local Rule of Civil Procedure 102.l(a) states that “[u]se of any
of` the methods f`or signing an electronic document established by the Court, including use of an
attorney’s login and password to electronically file a document, constitutes the attorney’s
signature on the document.” The Court’s established procedures for electronic case filings state

that

Anything filed using an attorney’s login and password Will be deemed to have
been signed by that attorney for all lmn"pasesl including Fea'. R. Cz'v. P. ll.
Attorneys may, but are not required to, place an electronic signature on
documents and papers. For the attorney Whose login and password is being used,
it is Sufficient to indicate a signature as in the following example:

/s/
John M. Barrister, Esquire

 

U.S. District Court f`or the District of Maryland Electronic Case Filing Policies and Procedures
Manual (D. Md.), Section III.C.S(a): Signature Forrnat, available at
http://www.mdd.uscourts.gov/sites/mdd!files/CMECFProceduresManual.pdf (last updated Oct.
2018) (emphasis added). Plaintiffs’ Motion to Remand and Certificate of Service, which Were
submitted electronically using an attomey’s login and password and featured the optional “/sl”
example noted above, constitute valid signatures for purposes of Rule ll and this Court’s local
rules. Therefore, Def`endants’ Motion to Strike is denied.
B. Remand

Turning to the Motion to Remand, Plaintiffs assert that the case must be remanded
because, among other reasons, the Notice of Removal is untimely ECF No. 6~1. The
underlying state case mentioned in the Notice of` Removal is Maryland case number CAEF-lG-
0439] from the Circuit Court f`or Prince George’s County. ECF No. l at 4. As Plaintiff`s note
(and a review of the Maryland Judiciary Website confirms, See
http://casesearch.courts.state.md.us/casesearch/), case number CAEF-16-04391 was filed in
February 2016. Plaintif`f`s’ affidavits of service demonstrate that Def`endants were served on
February 29, 20]6. ECF No. 6-4. Def`endants’ Notice of Removal was filed on September ll,
2018, over two and a half years later and well beyond the time permitted under 28 U.S.C.

§ 1446.

Def`endants counter that the notice of removal Was timely because it filed “within one
year of the commencement of the action in Bankruptcy Court,” ECF No. 7 at 3, apparently
referring to ln re Boateng, Case No. 17-26830 (Bankr. D.l\/ld.).l The existence of a federal
bankruptcy is irrelevant to the timeliness of the removal of CAEF-l6-O439l.

Finally, even assuming that the Defendants’ notice of removal was timely filed,

C. Attorney’s Fees and Costs

Plaintiffs’ Motion to Remand also requests costs and attorney’s fees pursuant to 28
U.S.C. § 1447(c). ECF No. 6 at 3. Plaintiffs have not included adequate information to allow
the Court to rule on the request f`or fees, which will accordingly be denied without prejudice at
this time. Plaintiffs Will be given an opportunity to supply the Court with the necessary
information Within 21 days of the date of this opinion and accompanying order, Plaintiff`s may
resubmit a Motion for Costs and Fees. Consistent With Fed. R. Civ. P. 54(d)(2)(B), this Motion
must “specify the judgment and the statute, rule, or other grounds entitling the movant to the
avvard”2 and “state the amount sought or provide a fair estimate of it.” Rule 54(d)(2)(B)(ii),

(iii).3

 

l The Court notes that Det`endants’ appeal of the bankruptcy case to this Court remains pending See Boateng v.
Deutsche Bartlc. N.A., Case No. PJM-18-1681 (D. Md.).

z Ostensib|y, Plaintiffs’ arguments for remand may satisfy this requirement Plaintif`f`s are, of course, free to reiterate
any portions of their argument for remand that they believe to be pertinent to the “grounds entitling [them] to the
award [of` fees].”

3 Rule 54(d)(2)(B) states that “[u]nless a statute or court order provides otherwise, [a motion for attomey’s fees and
related expenses] must . . . be filed no later than 14 days after the entry ofjudgment.” In Don Roos Const. Co., lnc.
v. F:'ela'stone Cabr'nerry, lnc., 916 F.Supp. 544 (D.Md. 1996), Judge Smalkin explained that a remand order did not
qualify as a “judgment“ under Rule 54 and therefore determined that Rule 54(d)(2)(B)’s specified time frame of "‘no
later than 14 days after the entry of judgment” meant no later than 14 days after the entry of judgment in the
underlying, remanded state action. ld.

However, as noted, the requirements of Rule 54(d)(2)(B), including the 14 day post-judgment time period,
apply “unless a . . . court order provides otherwise.” As the instant opinion and accompanying court order provide
otherwise by specifying an alternative time frame, the instant ruling controls, thereby eliminating any confusion
from construing Rule 54(d)(2)(B)(i) to the particular situation of remand.

3

A district court retains jurisdiction to consider an application for costs and fees even after
an inappropriater removed case has been remanded Bryant v. Brz'tt, 420 F.3d 161 (2nd Cir.
2005) (per curiam) (so holding, and noting that “[a]ll of the other circuits that have addressed the
question”_the Third, Sixth, Seventh, and Ninth Circuits_“have reached the same conclusion”);
see also Barlow v. Colgate Palmolive Co., 722 F.3d 1001, 1009 (4th Cir. 2014) (“[D]istrict
courts have jurisdiction to decide Rule ll sanctions motions on the merits, even when they are
filed after the underlying action is remanded to state court.”). Therefore, the Court need not
make a final determination about fees and costs before remanding the case.

Accordingly, this case shall be remanded A separate or er follows.

/

j/r.
/s/
ETER J. MESSITTE
November 5, 2018 ITED STATES DISTRICT JUDGE

